Case 1:18-cv-03520-ARR-JO Document 35 Filed 11/21/19 Page 1 of 3 PageID #: 148


                                                                        IN CLERK'S OFFICE
                                                                   U.S. DISTRICT COURT E.D.N.Y.


   UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
                                                                    BROOKLYN OFFICE

  MARIA NERISA CARINGAL MAGBOJOS,
                                                           Civil Action No. 18-cv-3520 ARR-JO
                                   Plaintiff,


  GRANDISON MANAGEMENT,INC.,
  RUSSELL NERSBSOV,D.C. d/b/a SPINE
  CARE CLUB, REHAB SYNERGY PT,P.O.,
  and BASILIC E. LOPEZ,

                                   Defendants.




                        DEFENDANT GRANDISON MANAGEMENT.INC.^S
   APPLICATION TO CONFIRM ARBITRATION AWARD AND ENTER JUDGMENT

           Pursuant to Section 9 ofthe Federal Arbitration Act, 9 U.S.C. § 9, defendant Grandison

   Management, Inc.("Grandison") hereby applies for the Court to confirm the final arbitration

   award entered by Peter L. Altieri, Esq., in Grandison's favor and to enter the fmdings and relief

   contained therein as a judgment of the Court, including post-award interest pursuant to 28 U.S.C.

  § 1961(a). In support thereof, Grandison, by its attorneys, states as follows;

            1.       On June 15, 2018, plaintiff Maria Nerisa Caringal Magbojos filed suit in this

   Court against defendants Rehab Synergy PT, P.C. and Basilio Lopez (collectively, the "Rehab

   Synergy Defendants") as well as Grandison. Ms. Magbojos subsequently filed an amended

  complaint on August 10, 2018.

           2.        On August 16, 2018, Grandison filed a Demand for Arbitration with the American

   Arbitration Association pursuant to the arbitration provision in the contract between Ms.

  Magbojos and Grandison.




   MEl 320I3486V.1
Case 1:18-cv-03520-ARR-JO Document 35 Filed 11/21/19 Page 2 of 3 PageID #: 149
Case 1:18-cv-03520-ARR-JO Document 35 Filed 11/21/19 Page 3 of 3 PageID #: 150




                            /s/(ARR)
